Exhibit 10.1

AMENDMENT NO. 3 TO THE LOAN AGREEMENT

AMENDMENT NO. 3 TO THE LOAN AGREEMENT (this “Amendment”) made effective as of
March 3, 2015 by and between EMPIRE RESORTS, INC., a Delaware corporation
(hereinafter “Borrower”) and KIEN HUAT REALTY III LIMITED (hereinafter
“Lender”).

WITNESSETH:

WHEREAS, Borrower and Lender entered into a Loan Agreement, dated as of
November 17, 2010, and amended by that certain Amendment No. 1 to the Loan
Agreement, dated August 8, 2012 and by that certain Amendment No. 2 to the Loan
Agreement, dated December 18, 2013 (as amended, the “Loan Agreement”);

WHEREAS, Borrower and Lender have agreed to extend the term of the loan (the
“Loan”) made pursuant to the Loan Agreement in accordance with the terms of this
Amendment (the “Extension”).

NOW, THEREFORE, the parties hereto agree to amend the Loan Agreement as follows,
effective as of the date hereof:

1. Section 2.02(c)(iv) shall be amended by deleting the words “March 15, 2015”
and inserting the words “March 15, 2016” in place thereof.

2. Section 7.01 shall be amended by adding the following provision to the end of
such section:

 

  (i) Denial of a Gaming Facility License. Montreign Operating Company, LLC, or
any other subsidiary of Borrower, shall be denied a gaming facility license for
a proposed resort casino project in Sullivan County, New York by the New York
Gaming Commission.

3. Section 7.02(a) shall be amended by deleting the first sentence and replacing
it with the following:

During the continuance of an Event of Default, Lender may by written notice to
Borrower, in addition to any other rights or remedies available pursuant to this
Agreement, the Note and the other Loan Documents, at Law or in equity, declare
by written notice to Borrower all or any portion of the Indebtedness to be
immediately due and payable, whereupon all or such portion of the Indebtedness
shall so become due and payable, and Lender may enforce or avail itself of any
or all rights or remedies provided in the Loan Documents against Borrower
(including all rights or remedies available at Law or in equity); provided,
however, that, notwithstanding the foregoing, if an Event of Default specified
in Section 7.01(d) or (i) shall occur, then the Indebtedness shall immediately
become due and payable without the giving of any notice or other action by
Lender.

4. In consideration of the Extension, Borrower agrees to pay to Lender a
one-time fee equal to $25,000. In addition, Borrower agrees to pay the
out-of-pocket legal fees and expenses incurred by Lender in connection with this
Amendment in an amount not to exceed $20,000.



--------------------------------------------------------------------------------

The parties hereby agree that except as specifically provided in and modified by
this Amendment, the Loan Agreement is in all other respects hereby ratified and
confirmed and references to the Loan Agreement shall be deemed to refer to the
Loan Agreement as modified by this Amendment.

*        *        *         *        *

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the day
and year first written above.

 

EMPIRE RESORTS, INC. By:

/s/ Joseph A. D’Amato

Name: Joseph A. D’Amato Title: Chief Executive Officer KIEN HUAT REALTY III
LIMITED By:

/s/ Gerard Lim Ewe Keng

Name: Gerard Lim Ewe Keng Title: Director